LED
                                                                                                               COURT OF
                                                                                                                        APPFA           S
                                                                                                                     WVISJQN I
                                                                                                             2010 JUN 16
                                                                                                                         Ail 8 30




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                             DIVISION II


    STATE OF WASHINGTON,                                                                        No. 44968 -4 -II


                                                   Respondent,                              PUBLISHED OPINION


             v.




    EUGENE V. ELKINS, JR.,


                                                   Appellant.


             SUTTON, J. —             Eugene V. Elkins Jr. appeals his jury trial conviction for second degree

felony murder predicated on his assault of the victim. He argues that ( 1) the trial court erred when

it denied his motion to suppress three sets of statements that he made to law enforcement officers

after   he   asserted      his      right   to   silence or right   to   counsel, (   2) the trial court erred when it denied his


motion for a mistrial after a deputy commented on Elkins' exercise of his right to counsel and right

to    silence,         and (   3)     the    second     degree      felony    murder      statute,   RCW    9A. 32. 050( 1)( b),   is


unconstitutionally vague when the predicate felony offense is the assault of the same victim. We

hold that whether the officers have scrupulously honored the defendant' s right to silence and right

to counsel under Miranda' must be determined on a case -by -case basis and that there is no bright-




1
    Miranda       v.   Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 ( 1966).
No. 44968 -4 -II



line rule requiring law enforcement officers to fully readvise previously Mirandized suspects when

reinitiating interrogation.        We further hold that the trial court did not err in admitting Elkins'

statements, that any comment on Elkins' right to counsel was harmless, and that the second degree

felony murder statute is not vague. Accordingly, we affirm.

                                                       FACTS


                                                  I. BACKGROUND


                                         A. Murder, Flight, and Arrest


         At about 3: 00 AM on the morning of June 6, 2012, one of Elkins' neighbors in the mobile

home    park    in   which   Elkins   resided    heard "   some     awful   rattling   and   clanking"   and    a   woman




screaming from the       area of   Elkins' trailer. 2 Verbatim Report           of   Proceedings ( VRP)    at   273. The


noise lasted for 15 to 20 minutes.


         At about 4: 00 AM, Elkins left a voice mail on his friend Brianne Elaine Slosson' s phone


asking her to contact him about something important. Approximately three and a half hours later,
Slosson   contacted     Elkins.    He first told Slosson that his girlfriend Kornelia Engelmann was dead

and   that Slosson should " keep      [ her]   mouth shut."       2 VRP at 246, 248. Elkins then said that he was


not sure if Engelmann was dead and told Slosson, who was a certified nursing assistant, that he

wanted her to come over and check on Engelmann. Slosson immediately went to Elkins' home.

          She found Engelmann laying face up on the bedroom floor; Engelmann was dead. Slosson

could see that Engelmann was black and blue from the chest up. When Slosson asked Elkins if he

had done this to Engelmann, he responded that he had beaten her but that she was fine when she

went   to bed   around midnight.       He also said that she must have fallen when she got up to use the

bathroom.




                                                              2
No. 44968 -4 -II



            Elkins then left, telling Slosson to give him a 10 minute head start before she called 911

and   to tell the   police   that he had   gone    to Oregon. As   soon as   he left, Slosson   called   911.   Several


deputies arrived and verified that Engelmann was dead.2

            That   afternoon,   Elkins   arrived   unexpectedly    at a   friend' s house in Wapato.      He told his


friend that Engelmann was not alive despite his efforts to revive her, so he got scared and left. He

also told his friend that he had " shoved [ Engelmann] around" but that he had not hit her. 2 VRP

at   283.   Elkins also denied having killed Engelmann. Yakima County deputies arrived around an

hour later and arrested Elkins.


            At about 3: 30 PM, the Yakima County deputies advised Elkins of his Miranda rights.

Elkins declined to make a statement, and the Yakima County deputies did not question him further.

                                                   B. June 6 Interview


            That evening, Sergeant Don L. Kolilis and Detective Keith A. Peterson from the Grays

Harbor County Sheriff' s Office arrived in Yakima. The Yakima County deputies told Kolilis and

Peterson that Elkins had been advised of his rights and had not wanted to speak to the Yakima


County deputies.

            Kolilis and Peterson interviewed Elkins at about 8: 30 PM. Although they did not readvise

Elkins of his Miranda rights, Kolilis and Peterson asked Elkins if he had been advised of these

rights, if he remembered them, and if he understood those rights were still in effect. After Elkins




2 A forensic pathologist later testified about Engelmann' s numerous injuries and concluded that
she had died of internal bleeding caused by multiple blunt force injuries to her head, chest, and
abdomen        inflicted   over a short period of     time.   He opined that death would have occurred within
four or five hours of the injuries.



                                                              3
No. 44968 -4 -II



confirmed that he recalled being advised of his Miranda rights and that he understood those rights

were still in effect, Elkins agreed to talk to the deputies.3

            During this interview, Elkins told the deputies that he and Engelmann had gotten into an

argument the Friday4 before her death because he believed that she had been flirting with another

man and       that this argument      had   escalated   into " pushing, shoving          and continued on."    3 VRP at


459, 493.       Elkins explained that during this altercation, Engelmann scratched him and he hit her

    quite   a few times"      with an open    hand.     2 VRP       at   460.   When the deputies commented on the


extensive bruising on Engelmann' s body and asked Elkins if he had kicked her, hit her with

something, or hit her with a closed fist, Elkins said that he did not want to talk to the deputies any

longer and requested an attorney. The deputies ended the interview.

                                C.   Statements during Transit and June 7 Interview

            The next day, Kolilis transported Elkins back to Grays Harbor County. During the drive,

Kolilis engaged Elkins in small talk.5 Towards the end of the drive, Elkins told Kolilis that he

wanted to talk about what had happened and about some guns he ( Elkins) may have taken with

him from his home.            Kolilis told Elkins to wait until they arrived at the sheriff' s office and they

could       properly   advise   him   of   his Miranda   rights.         After arriving at the Grays Harbor sheriffs




3
     At the later suppression hearing, Kolilis testified that Elkins was not handcuffed during the
interview, that the deputies did not threaten or make any promises to Elkins, and that the general
tone of the interview           was " conversational"      as   opposed         to   confrontational.   1 VRP at 29 -31.

Peterson testified that they did not make any promises or threats and that the interview was " very
relaxed"       and   Elkins   appeared "    lucid"   and seemed to understand everything the deputies were
saying. 1 VRP at 66 -67.


4 June 1, 2012.

5 At the suppression hearing, Kolilis admitted to having started the conversation during the drive
from Yakima to Grays Harbor County, but he denied asking Elkins any questions during the drive.

                                                                4
No. 44968 -4 -II



office, being readvised of his Miranda rights, 6 and signing a written waiver of these rights, Elkins
gave a written statement.



            In his signed statement, Elkins admitted to having had a physical altercation with

Engelmann on June 1, during which he struck her with a closed fist several times, knocked her

down    at   least   once, and caused "      bad"   bruising.    Ex. 74   at   2.   The next day, they were both hung

over,   he   was scratched, and she was             bruised. But neither of them complained other than to say


they " felt like hell." Ex. 74 at 3. Engelmann put ice on her face. But they did not go to the hospital

because Engelmann had              warrants    and    Elkins "   knew there would be trouble if we went to the

hospital," and Engelmann never asked to go. Ex. 74 at 3.


            Elkins further stated that on the night before Engelmann died, they had been drinking and

they had      a nonphysical      fight.    Engelmann went into the bedroom; Elkins remained in the living

room where         he   watched    television and drank.         Later, Elkins found Engelmann on the bedroom


floor. After trying to          administer    cardiopulmonary       resuscitation       for " what felt like 1 hour," he


realized she was dead. Ex. 74 at 4. He was frightened and did not call 911 because he " knew what

it   would   look like.       Ex. 74 at 6.


            Elkins admitted that he had contacted Slosson and told her to come over to check on

Engelmann and that he had told Slosson that he " thought" he had killed Engelmann. Ex. 74 at 5.

When Slosson arrived, she verified that Engelmann was dead. He then left, telling Slosson to give

him     a   10   minute   head    start.   Elkins then drove to his friend' s house and told his friend that


Engelmann was dead. They shared a beer and the police arrived. Elkins stated that he left because



6 At the suppression hearing, Kolilis testified that he specifically addressed Elkins' previous
request for counsel, that he explained to Elkins that they were reading him his Miranda rights
again because he had already asked for counsel, and that they wanted to be sure that he understood
what    he   was     doing.
No. 44968 -4 -II



he wanted time to mentally prepare himself because he knew he would be going to prison. He also

stated that he regretted the drinking, fighting, arguing, and hitting, and that he wished he had died

rather   than Engelmann. He       stated, "   I truly loved her and will live with this every day for the rest

of   my life."   Ex. 74 at 6.


                                                   II. PROCEDURE


          The State charged Elkins with second degree felony murder predicated on his assault of

Engelmann.7 The case proceeded to a jury trial.

                                              A. Motion to Suppress


          Before trial, Elkins moved to suppress the statements he made to the Grays Harbor County

deputies on June 6 and June 7. Defense counsel told the trial court that Elkins was not challenging

the admission of any statements he made while being transported from Yakima to Grays Harbor

County because       those    statements   were not    the   result   of an   interrogation.        At the suppression


hearing, the Yakima County and Grays Harbor County deputies testified as described above.

          In addition, on cross -examination, defense counsel asked Kolilis whether he had engaged

in " small talk" with Elkins on the drive from Yakima to Grays Harbor County in hope that Elkins

would give a statement or        say something      incriminating.      1 VRP    at   50 -51.     Kolilis answered that


was not his intent and that he was talking to Elkins only because it was a long drive. But Kolilis

also stated, "   And,   you   know, do— do I always hope that people come forward and be truthful?


That is my hope      on all occasions.     So I   guess what you' re    saying is partly        right."   1 VRP at 51.


          The trial court gave a lengthy oral ruling setting out its factual findings of fact and

conclusions of law and admitted all of Elkins' statements. 8



7 RCW 9A.32. 050( 1)( b).

8 We discuss the relevant findings in more detail below.

                                                             6
No. 44968 -4 -II



                                 B. Trial Testimony and Mistrial Motion

        At trial, the State' s witnesses testified as described above, although they generally did not

comment about when or whether            Elkins   asserted   his Miranda   rights.    Elkins did not present any

witnesses.    The trial court also provided the jury with a redacted copy of Elkins' June 7 written

statement, also as described above.


        Kolilis, however, did testify that he and Peterson had ended the June 6 interview when

Elkins requested an attorney after the deputies asked him if he had hit Engelmann with something,

kicked her, or hit her with a closed fist. Elkins objected to this testimony and moved for a mistrial.

The trial court denied the motion for a mistrial but instructed the jury to disregard that statement.

        The   jury found   Elkins guilty    of second   degree   felony   murder.     Elkins       appeals.   He argues


that the trial court erred in denying his motion to suppress his statements and motion for mistrial

and that the felony murder statute is unconstitutionally vague as applied to him.

                                                   ANALYSIS


                                       I. DENIAL OF SUPPRESSION MOTION


        Elkins first argues that the trial court erred when it denied his motion to suppress ( 1) the

June 6 statements he made to Peterson and Kolilis in Yakima, (2) the statements he made to Kolilis

                transported,           3) the June 7                he          in Grays Harbor            County.    We
while   being                  and (                   statements        made




disagree.


         We acknowledge that fully readvising a suspect of his Miranda rights is clearly the best

practice when     resuming questioning       of a suspect who     has    asserted    his   right   to   silence.   But we


hold that there is no bright -line rule that law enforcement officers must always fully readvise a

defendant of his or her Miranda rights and that whether a defendant' s rights have been

 scrupulously honored must be determined on a case -by -case basis.


                                                         7
No. 44968 -4 -II



       Under these facts, the deputies' subsequent questioning of Elkins was permissible without

a readvisement of his Miranda rights because his right to cut off questioning was scrupulously

honored.     There were no further words or actions amounting to interrogation before the officers

obtained a waiver, the officers did not engage in any coercive tactics, and Elkins' subsequent

waiver was knowing and voluntary.

                                                      A. Standard of Review


        Although the trial court did not enter written findings of fact and conclusions of law as

required   by     CrR 3. 5(   c),   it made detailed oral findings of fact and conclusions of law that are

                                    9
sufficient   to allow review.            State   v.   Thompson, 73 Wn.     App.   122, 130, 867 P.2d 691 ( 1994). We


review these oral findings and conclusions to determine whether substantial evidence in the record

supports the findings and then we determine whether those findings support the trial court' s

conclusions of      law. State      v.   Hughes, 118 Wn.         App.   713, 722, 77 P.3d 681 ( 2003), review denied,


151 Wash. 2d 1039 ( 2004).             Unchallenged findings are verities on appeal. Hughes, 118 Wash. App. at

722. We review de novo issues of law. State v. Armenta, 134 Wash. 2d 1, 9, 948 P.2d 1280 ( 1997).

                                                       B. June 6 Statements


        Elkins argues that the trial court should have suppressed the statements he made to the

Grays Harbor        County deputies          when       they interviewed him in Yakima on June 6.         Relying on

Michigan     v.   Mosley, 423 U.S. 96, 96 S. Ct. 321, 46 L. Ed. 2d 313 ( 1975), and State v. Brown, 158


Wn.   App. 49, 240 P.3d 1175 ( 2010),           review   denied, 171 Wash. 2d 1006 ( 2011), he contends that the


June 6 statements were not admissible because he had already asserted his right to silence and the




9 Neither party argues that we cannot review the oral findings and conclusions of law.

                                                                  8
No. 44968 -4 -I1



Grays Harbor County deputies failed to readvise him of his Miranda rights and obtain an " express

waiver of those rights" before questioning him. We disagree.

           Once " an individual ` indicates in any manner, at any time prior to or during questioning,

that he    wishes         to   remain silent,   the interrogation          must cease."       State v. Wheeler, 108 Wash. 2d 230,


237, 737 P.2d 1005 ( 1987) ( quoting Miranda, 384 U.S.                              at   473 -74).     Law enforcement officers


may, however, resume questioning under certain circumstances even if the defendant has asserted

his   right   to   silence.       Wheeler, 108 Wash. 2d at 238.


           The test for determining whether a defendant' s statements to law enforcement officers are

admissible once the defendant initially asserts his right to silence or right to counsel was succinctly

stated in State v. Mason: 1°

                          The admissibility of a confession obtained after the assertion of Miranda
           rights     depends        on whether      the    request was "     scrupulously honored." [            Mosley, 423
U.S.     at    104]; State   v.   Boggs,        16 Wash. App. 682, 559 P.2d 11[,   review denied, 88
Wash. 2d 1017] ( 1977).                A per se prohibition of any further interrogation, once an
           accused         has    asserted    his   right   to   counsel,   has been       rejected   in this   state.     Further

           questioning           of a suspect   is   allowed provided         the   following    conditions exist: (        1) the
           right     to    cut off   questioning      was    scrupulously honored; ( 2) the police engaged in no
           further words or actions amounting to interrogation before obtaining a waiver or
           assuring the presence of an attorney; ( 3) the police engaged in no tactics which tend
           to coerce the suspect; and ( 4) the subsequent waiver was knowing and voluntary.
           State      v.   Pierce, 94 Wash. 2d 345, 618 P.2d 62 ( 1980)[,                       overruled in part on other

           grounds by Edwards v. Arizona, 451 U.S. 477, 482, 101 S. Ct. 1880, 68 L. Ed. 2d
378 ( 1981) ( addressing whether law enforcement officers can recontact a defendant
           after that defendant has asserted his or her right to counsel)].


31 Wn.        App.    41, 44 -45, 639 P.2d 800 ( 1982) (              emphasis added);         see also Wheeler, 108 Wash. 2d at


238. We also look at whether there was a significant passage of time before the law enforcement




10
      We      note    that this test is         characterized         in the Washington Practice                as   a "   totality of the
circumstances" test requiring a showing that " the defendant voluntarily waived his rights at this
subsequent           interrogation."          12 ROYCE A. FERGUSON, JR., WASHINGTON PRACTICE:                                  CRIMINAL
PRACTICE & PROCEDURE § 3312,                         at   867 ( 3d   ed.   2004).
No. 44968 -4 -II



officers attempted to reinitiate interrogation because the passage of time weighs in favor of finding

that a defendant' s rights have been scrupulously honored. See State v. Boggs, 16 Wash. App. 682,

687, 559 P.2d 11 ( 1977).               If the defendant has not yet requested counsel, however, there is no


requirement that law enforcement officers cannot resume questioning unless counsel is present.

State   v.   Wheeler, 43 Wn.           App.    191, 200      n. 2,   716 P.2d 902 ( 1986) (    noting that the court in Mosley

stated that the court in Miranda distinguished the procedural safeguards triggered by a request for

counsel and a request to remain silent and had required interrogation to cease until counsel was


present      only if the   accused       had in fact       requested counsel),       aff'd, 108 Wash. 2d 230 ( 1987).


             Elkins does not challenge the trial court' s oral findings that before the Grays Harbor


County       deputies interviewed him                on   June 6, (    1) the Yakima County deputies had advised him of

his Miranda         rights, (   2) Elkins fully understood those rights, stated that he understood those rights,

and chose      to   exercise     his   right   to   silence at   that time, ( 3)   the Yakima County deputies immediately

honored Elkins'          request       and     did   not   attempt      to further   question    him, (   4) the Yakima County

deputies informed the Grays Harbor County deputies that Elkins had been advised of his rights,

 5) approximately five hours after Elkins was first advised of his rights, the Grays Harbor County

deputies      asked    him if he       recalled      his   rights, (   6) Elkins   confirmed    that he    recalled   his   rights, (   7)


Elkins further        said   that he     understood         that those    rights were still    in   effect, (   8) the Grays Harbor


County deputies did not coerce or trick Elkins in any way, and ( 9) Elkins agreed to talk to the

deputies.       Thus, the questions we must now answer are, first, whether there is a bright -line rule


that the Grays Harbor County deputies were required to fully readvise Elkins of his Miranda rights

or whether we must instead examine Elkins' later waiver under a totality of the circumstances

analysis, and, second, if there is no bright -line rule, whether the trial court' s findings were




                                                                        10
No. 44968 -4 -II



sufficient to establish that Elkins knowing and voluntarily waived his Miranda rights before the

June 6 interview.


                                                    1.   Readvisement of Rights


       Elkins argues that under Mosely and Brown, the Grays Harbor County deputies were

required    to   fully   readvise   him        of   his Miranda      rights   before       interviewing    him   on   June 6.   We


disagree.


       In both Mosley and Brown, the law enforcement officers fully readvised the defendants of

their Miranda rights before reinitiating interrogation. Thus, even though Brown contains language

stating that      officers    must " provid[ e]           a fresh set of Miranda warnings before resuming the

interrogation," 158 Wn.         App.      at   59 ( citing   Mosley, 423 U.S.   at   104 -06),   neither Mosley nor Brown

had reason to address whether other means of ensuring that a defendant' s waiver of his rights was

knowing and voluntary were sufficient because the defendants were fully readvised of their rights.

Accordingly, Mosley and Brown are not controlling here.

        We acknowledge, however, that our decision in Boggs may suggest that a full readvisement

of the Miranda rights is required before law enforcement officers can reinitiate questioning after

the defendant has asserted his right to silence. Boggs, 16 Wn. App..at 687. We stated in Boggs:

        It is our opinion that the factors which caused the court in Mosley to conclude
        defendant'              had been " scrupulously honored" were [( 1)] that the police had
                         s rights

        ceased      interrogation immediately upon the defendant' s exercise of his rights, [( 2)]

        that they resumed their interrogation only after the passage of a significant period
        of time, and [( 3)] that subsequent interrogation was preceded by a reiteration of
        the Miranda          rights....          In the instant case defendant' s Miranda rights were not
        repeated prior to his allegedly responding to the deputy' s remarks with
        incriminating statements. When a person has chosen to remain silent, we think,
        and Mosley seems to indicate, that the Miranda warnings must be readministered
        before law           enforcement            agencies   can    recommence           interrogation.     To permit

        otherwise would enable the police to convey the impression that any previous
        assertion of the right to remain silent was merely a technical obstacle requiring only
        token observance before questioning could resume. On the other hand, to readvise

                                                                     11
No. 44968 -4 -II



             the individual of his Miranda rights demonstrates that his earlier decision to
             remain silent has been recognized by the police, and also reminds the individual
             that he can continue to exercise those rights. This is not to say the individual could
             not by his own voluntary and unsolicited action waive a previous exercise of his
             constitutional rights without first having the Miranda warnings reread to him... .
             That situation differs factually from one in which the state is responsible for
             reinitiating the interrogation        process.    When the police either reopen a formal
             interrogation or solicit a response from a defendant in some other way, such
             statements will be admissible only ifthey were preceded by the Miranda warnings.

16 Wn.       App.    at   687 ( citations   omitted) ( emphasis added).




             Although Boggs suggests that full readvisement of Miranda rights might be required, the


facts in Boggs were also very different from the facts here. In Boggs, the law enforcement officer

reinitiated interrogation during a casual conversation without any mention of Boggs' s Miranda

rights and did not verify that Boggs understood his rights or that he understood those rights were

still   in   effect."     Boggs, 16 Wash. App. at 684. Here, in contrast, although the Grays Harbor County

deputies did not fully readvise Elkins of his rights on June 6, they verified that he understood those

rights and understood they were still in effect, and they reminded Elkins that he could continue to

exercise       those      rights.   By proceeding in this fashion, the law enforcement officers avoided the

issues raised in Boggs. Thus, we do not find Boggs determinative.


             As noted above, the test described in Mason allows for subsequent questioning if the

defendant' s right to cut off questioning was scrupulously honored, there were no further words or

actions amounting to interrogation before officers obtained a waiver, the officers did not engage


11 In Boggs, deputies advised Boggs of his Miranda rights on a Friday and then questioned him
several times over the course of a weekend. 16 Wash. App. at 683 -84. On at least two occasions he
refused       to   answer questions and requested counsel.            16 Wn.     App.   at   684. On Sunday, Boggs and
a deputy were engaging in casual conversation while the deputy was escorting Boggs back to the
jailafter Boggs made a phone call. 16 Wash. App. at 684. During this conversation, the deputy
suggested " it would be helpful if the defendant could clear up a couple of unresolved matters in
connection"          with    the crime.     Boggs, 16 Wn.     App.   at   684.   This time Boggs    responded.   16 Wn.
App. at 684. But at no time during this conversation did the deputy confirm that Boggs knew and
understood his rights or that Boggs understood that his rights were still in effect.

                                                               12
No. 44968 -4 -I1



in any   coercive     tactics, and the subsequent      waiver was       knowing     and   voluntary.   Mason, 31 Wn.


App.   at   45.    Similarly, Boggs suggests that the key concern is that the defendant understand his

rights and that he also understand that those rights were still in effect, which is necessary for a

knowing and voluntary waiver. Boggs, 16 Wash. App. at 687.

            The facts here show that ( 1) the Yakima deputies ceased questioning Elkins immediately

when he asserted his right to silence, (2) no law enforcement officer attempted to interrogate Elkins

for a significant period of time, five hours, before his subsequent contact with the Grays Harbor


County deputies, ( 3) no law enforcement officer engaged in any coercive tactics, and ( 4) the Grays

Harbor County deputies did not interrogate Elkins until after they confirmed that he had been read

his rights, that he recalled those rights, and that he understood those rights were still in effect.


Although the record does not show that the Grays Harbor County deputies fully readvised Elkins

of his Miranda rights on June 6, Elkins does not direct us to any case involving a situation such as

the one here, where the defendant was advised of and previously asserted his right to silence and,

although the law enforcement officers did not fully readvise the defendant of his Miranda rights

before reinitiating the interrogation, they ensured that he understood his rights and that those rights

were still    in   effect at   the time of the   officers'   later   contact with   him. Nor have we been able to


locate any such case.

            The main focus in Mosley, Brown, Mason, and Boggs is that the subsequent waiver is

knowing and truly voluntary. Although a full readvisement of Miranda rights is undoubtedly the

best way to ensure a defendant' s waiver is knowing and voluntary, there are other ways to achieve

this. Given this, we hold that there is no bright -line rule that law enforcement officers must always

fully readvise a defendant of his or her Miranda rights, and whether a defendant' s rights have been

scrupulously honored           must   be determined    on a case -    by -case   basis.   When, as was the case here,




                                                              13
No. 44968 -4 -II



the other three factors enumerated in Mason are met, the subsequent interrogation is proper if the

State has shown that the defendant knowingly and voluntarily waived those rights given the totality

of the circumstances, not whether the subsequent contact was preceded by law enforcement fully

readvising the defendant of his or her Miranda rights. 12 When this and the other factors described

in Mason are met, the officers have scrupulously honored the defendant' s rights.

                                   2. Knowing and Voluntary Waiver

         We now turn to whether Elkins' June 6 waiver was knowing and voluntary under the

circumstances here. We hold that it was.


         When the Grays Harbor County deputies contacted Elkins on June 6, he had previously

been advised of his Miranda rights that same day, and he had chosen to exercise his right to silence,

thus demonstrating that he understood his rights. The Grays Harbor County deputies verified that

Elkins had been    advised   of   his Miranda   rights and      that   he had   understood   those   rights.   And,


importantly, they verified that he understood that these rights were still in effect. There was also

no evidence that the deputies threatened or tricked Elkins into talking to them. We agree with the

trial court that these facts establish a knowing and voluntary waiver of Elkins' right to silence

before the June 6 interview and hold that the trial court did not err in admitting Elkins' June 6

statements. 13




 12 We acknowledge that fully readvising a suspect of his Miranda rights is clearly best practice
and would lessen the concern that the suspect did not knowingly waive his or rights.

13 We acknowledge that Mosley also considered that the officers had questioned the defendant
about a different offense when they reinitiated questioning and that the deputies here reinitiated
questioning about the same offense. Mosley, 423 U.S. at 106; see also Br. of Appellant at 14
 arguing, without citation to authority, that any violation of his right to silence was aggravated by
the   fact the deputies   questioned   him   about   the   same offense).   But we do not consider this fact
 dispositive given the other facts establishing a knowing and voluntary waiver of Elkins' right to
 silence. See State v. Robbins, 15 Wash. App. 108, 110, 547 P.2d 288 ( 1976) ( similarly holding that


                                                           14
No. 44968 -4 -II



         Our conclusion is also consistent with our decision in Mason. Although we acknowledge


that Mason addressed both the right to silence and the right to counsel and that the test applied to


a subsequent waiver of the right to counsel is different from the test applied here, we still find this

case helpful insofar as it examines whether a waiver of Miranda rights can be knowing and

voluntary without the defendant having been expressly advised of his rights again following and

assertion of those rights.



         In Mason, officers advised the defendant of his Miranda rights on January 8, 1980, and the

defendant then        gave a statement.       Mason, 31 Wn.        App.   at   42 -43.    Officers arrested the defendant


on    February   4,    and   they   advised   him   of   his Miranda   rights again.         Mason, 31 Wash. App. at 43.

Officers then transported the defendant to the juvenile detention center and booked him. Mason,

31 Wn.    App.    at   43.    After booking, the defendant requested to talk to a detective and asked the

detective   some procedural questions.              Mason, 31 Wn.         App.    at   43.   The detective then asked the


defendant if he wanted to make a statement; the defendant declined and said he wanted to see an

attorney. Mason, 31 Wash. App. at 43. Fifteen to twenty minutes later, the defendant asked to speak

to the detective       again, and    he told the detective he       was scared.          Mason, 31 Wn.       App.   at   43.   The


detective told the defendant that he did not blame the defendant for being scared because the

charges were serious, and            the defendant       made an   incriminating         statement.    Mason, 31 Wash. 2d at


43.    The defendant later          gave a written statement.        Mason, 31 Wn.            App.    at   44.   The trial court


admitted the defendant' s oral statements. Mason, 31 Wash. App. at 44.

          On appeal, we discussed the voluntariness of the defendant' s waiver, noting that a

voluntary waiver could be inferred from the defendant' s understanding of his rights and the



the fact the later questioning was about the same crime was not a determinative factual distinction),
review    denied, 87 Wash. 2d 1012 ( 1976);            see also Boggs, 16 Wash. App. at 687.


                                                              15
No. 44968 -4 -II



voluntary nature of his conversation with the officer. Mason, Wn. App. at 45 -46. In reaching this

conclusion, we considered the fact the defendant had been advised of his Miranda rights 30


minutes before making his incriminating statement, the fact the defendant had a substantial

criminal history, and fact the defendant had been advised of his Miranda rights 12 times in five

years. Mason, 31 Wash. App. at 46. We look to similar factors here and come to the same conclusion

in regard to the June 6 interview in Yakima.

                                       C.   Statements During Transport

         Elkins next argues that the trial court should have suppressed the statements he made to


Kolilis while Kolilis was transporting him to Grays Harbor County. Elkins contends that because

his statements were in response to statements Kolilis made that were reasonably likely to elicit an

incriminating response and because these statements were part of a continuing violation of his

constitutional rights, the statements should have been suppressed. Elkins concedes, however, that

these statements were never presented to the jury, so any error in admitting these statements was

harmless error. But he argues that we should still " analyze the statements because of their impact

on   the third set of   statements."   Br. of Appellant at 14.

                                                                                              14
         Even assuming, but      not   deciding, that this   issue   was preserved   below,        any potential error


in failing to suppress these statements was clearly harmless because these statements were never

presented to the jury. Accordingly, we decline to address this issue further. However, we discuss

below the extent to which these statements relate to Elkins' June 7 statement.




 14 RAP 2. 5( a).


                                                        16
No. 44968 -4 -II



                                             D. June 7 Statements


       Elkins next argues that the trial court should have suppressed the statements he made after


his arrival in Grays Harbor County on June 7 because these statements were made as part of an

ongoing violation of his right to silence and his right to counsel15 and because Kolilis was

responsible for initiating the further interrogation. We disagree.

        Once a defendant has asserted his right to counsel, a waiver of the right to counsel is valid


only if the police scrupulously honored that request, the defendant initiated further relevant

conversation, and the defendant' s waiver was knowing and voluntary. State v. Earls, 116 Wash. 2d
364, 382 -383, 805 P.2d 211 ( 1991). "      Courts indulge every reasonable presumption against waiver

of constitutional rights."    Earls, 116 Wash. 2d at 383 ( citations omitted).


        Elkins first     contends   that his June 7     statements    should   be   suppressed as "'   fruit of the


poisonous     tree '   because they   were   the   result of " the   earlier constitutional violations."    Br. of


Appellant at 17 ( quoting Wong Sun v. United States, 371 U.S. 471, 83 S. Ct. 407, 9 L. Ed. 2d 441

 1963)).    But, as discussed above, the deputies did not violate Elkins' right to silence when they

interrogated him on June 6, and Elkins did not request counsel until the end of the June 6

interrogation, at which point the deputies ended the interview. Thus, this argument fails.

           Elkins next contends that Kolilis improperly initiated the further interrogation on June 7

by engaging in conversation with him during the drive from Yakima County to Grays Harbor




 15 Elkins did not argue at the suppression hearing that these statements should have been
suppressed because the law enforcement officers failed to make all reasonable efforts to put him
in contact with an attorney after he invoked his right to counsel on June 6 as required by CrR
3. 1( c)( 2). See State v. Pierce, 169 Wash. App. 533, 543 -44, 280 P.3d 1158, review denied, 175
Wash. 2d 1025 ( 2012).        Because Elkins did not raise this issue in the trial court, we do not address
 any issues related to any potential delay in obtaining counsel and limit this discussion to whether
his Miranda rights were respected.


                                                          17
No. 44968 -4 -II



County. Elkins asserts that he did not voluntarily initiate further conversation related to the case

because ( 1)        the    conversation          in the   car was   lengthy,   over   four hours, ( 2) Kolilis initiated the


conversation, and ( 3) Kolilis admitted that he had hoped to encourage Elkins to talk about the case


by initiating small talk. Br. of Appellant at 15 -16. Again, we disagree.

             Kolilis' s uncontradicted testimony established that Elkins was the one who changed the

direction of the conversation from a casual conversation to one focused on the crime, and Kolilis


merely told Elkins to wait until they arrived in Grays Harbor County and they could properly

advise   him        of   his   rights.   And the law prohibits improper interrogation, not casual conversation.


State   v.   Cunningham, 116 Wn.                  App.    219, 228, 65 P.3d 325 ( 2003) ( Miranda applies to custodial


interrogations           by    state agent; "[   a] n interrogation occurs when the investigating officer should have

known his or her questioning would provoke an incriminating response. ").

             Furthermore, although Elkins argues that under State v. Ladson, 138 Wash. 2d 434, 979 P.2d
833 ( 1999), we can consider the law enforcement officer' s subjective intent as a factor when


determining who reinitiated the interrogation, Kolilis testified that it was not his intent to persuade

Elkins to say anything incriminating or to encourage him to give a statement by engaging in small

talk.    Although Kolilis also admitted that he " always hope[ d] that people come forward and be

truthful,"     he    never said       that   was   why he    engaged    in   conversation with      Elkins   during   the drive.   1


VRP     at   51 (   emphasis added).          Thus, even assuming, but not deciding, that we can consider Kolilis' s

intentions, Elkins does               not show      that Kolilis' s   subjective   intent   was a   factor here.   Accordingly,

Elkins fails to show that the trial court erred in admitting his June 7 statements.

                                              II. DENIAL OF MOTION FOR MISTRIAL


             Elkins next argues that the trial court erred when it denied his motion for a mistrial after

Kolilis commented on Elkins' exercise of his right to silence and right to counsel. We disagree.



                                                                      18 .
No. 44968 -4 -II



           We   review     for   abuse of   discretion   a    trial    court' s   denial    of a motion    for   mistrial.    State v.


Rodriguez, 146 Wash. 2d 260, 269, 45 P.3d 541 ( 2002).                             The trial court abuses its discretion only

when "` no reasonable            judge   would   have   reached        the   same conclusion. "'      Rodriguez, 146 Wash. 2d


at   269 ( quoting State      v.   Hopson, 113 Wash. 2d 273, 284, 778 P.2d 1014 ( 1989)).                          We will overturn


the trial court' s decision to deny a motion for mistrial only " when there is a ` substantial likelihood'

that the   error   prompting the      mistrial affected       the     jury' s   verdict."   Rodriguez, 146 Wash. 2d at 269 -70


 quoting State       v.   Russell, 125 Wash. 2d 24, 85, 882 P.2d 747 ( 1994) ( internal quotations omitted),


cert. denied, 514 U.S. 1129 ( 1995)).


           Elkins has not established a substantial likelihood that Kolilis' s testimony affected the

jury' s   verdict.   Although it was arguably improper for Kolilis to mention Elkins' exercise of his

right to silence and request for counsel, the jury also heard that Elkins later willingly spoke to law

enforcement and gave a statement. Thus, any negative implication from Elkins' refusal to talk to

law enforcement and his request for counsel was significantly eroded by his later willingness to

forgo     counsel and give a statement.            Furthermore, the trial court directed the jury to disregard

Kolilis'   s statement, and we presume            that the      jury       follows the trial    court' s   instructions.      State v.


Johnson, 124 Wash. 2d 57, 77, 873 P.2d 514 ( 1994).                          Accordingly, this argument fails.

                                         III. RCW 9A.32. 050( 1)( B) NOT VAGUE


           Finally, Elkins argues that second degree felony murder based on the predicate offense of

the assault statute is unconstitutionally vague as applied. We disagree.

                                                  A. Standard of Review


           The constitutionality         of a statute    is   a question of          law that   we review        de   novo.   State v.


 Watson, 160 Wash. 2d 1, 5 - 6, 154 P.3d 909 ( 2007). Where, as here, the challenged statute " does not


involve First Amendment rights, we evaluate the vagueness challenge by examining the statute as



                                                                      19
No. 44968 -4 -II



applied under     the   particular    facts   of   the   case."   State v. Jenkins, 100 Wash. App. 85, 89, 995 P.2d
1268 ( citing State     v.   Coria, 120 Wash. 2d 156, 163, 839 P.2d 890 ( 1992)), review denied, 141 Wash. 2d
1011 ( 2000).     We presume statutes to be constitutional, and the challenger bears the burden of


proving    vagueness beyond         a reasonable         doubt. Coria, 120 Wash. 2d           at   163.   To meet this burden,


Elkins "   must   show,      beyond   a reasonable         doubt, that   either (   1)   the statute does not define the


criminal offense with sufficient definiteness that ordinary people can understand what conduct is

proscribed, or ( 2) the statute does not provide ascertainable standards of guilt to protect against


arbitrary   enforcement."        Coria, 120 Wash. 2d at 163.


                                                         B. Definiteness


           RCW 9A.32. 050 provides in part:


            1) A person is guilty of murder in the second degree when:

           b) He or she commits or attempts to commit any felony, including assault, other
           than those    enumerated      in RCW 9A.32. 030( 1)(          c),[   16] and, in the course of and in
           furtherance of such crime or in immediate flight therefrom, he or she, or another
           participant, causes the death of a person other than one of the participants.


           Elkins argues that, as the Andress17 court discussed, the " in furtherance of language" in the

second degree felony murder statute makes no sense when the predicate felony is assault and this

results in an unduly harsh result, particularly because manslaughter is not a lesser included offense

of   felony murder.      Br.   of Appellant at      25 ( citing Andress, 147 Wash. 2d          at   615 -16). But the language


in Andress was part of our Supreme Court' s legislative intent analysis in Andress and does not

establish that the statute is vague. Andress, 147 Wash. 2d at 615 -16; see also State v. McDaniel, 185




 16 RCW 9A.32. 030( 1)( c) enumerates the predicate offenses for first degree felony murder.

 17 In re Pers. Restraint ofAndress, 147 Wash. 2d 602, 56 P.3d 981 ( 2002).

                                                                  20
No. 44968 -4 -II


                                                       18 (
Wn.     App.   932, 344 P.3d 1241, 1243 -44 ( 2015)          holding that the statute establishing the offense

of felony murder based on the predicate offense of the assault of the victim is not ambiguous);

State   v.   Gordon, 153 Wn.      App.   516, 528 -29, 223 P.3d 519 ( 2009) (   addressing the rule of lenity

and rejecting the appellant' s argument that the second degree felony murder statute was ambiguous

when based on the predicate felony of assault), reversed in part on other grounds, 172 Wash. 2d 671,

260 P.3d 8874 ( 2011).        That a criminal statute' s legislative intent may be difficult to determine or

application of the statute produces a harsh result does not establish that the statute fails to define

the offense sufficiently to allow an ordinary person to understand what conduct is prescribed or

that the statute does not provide ascertainable standards of guilt to protect against arbitrary

enforcement.




             RCW 9A.32. 050( 1)( b) clearly and unequivocally states that an assault that results in the

death of the assault victim is second degree felony murder; this is sufficient to allow an ordinary

person to understand what conduct is prescribed.

                                           C. Ascertainable Standards


             Elkins' argument could also be construed as claiming that the second degree felony murder

based on the predicate felony of assault statute fails to provide ascertainable standards of guilt

because it allows the State to charge and convict a defendant of second degree murder without

establishing that the defendant intended to kill the victim. This argument also fails.
             The requirement that a statute provide ascertainable standards of guilt protects against


 arbitrary,    erratic, and   discriminatory   enforcement.     City ofSpokane v. Douglass, 115 Wash. 2d 717,

 180, 795 P.2d 693 ( 1990). "       In this respect, the due process clause forbids criminal statutes that

 contain no standards and allow police officers, judge, and the jury to subjectively decide what



 18 Petition for review pending.
                                                         21
No. 44968 -4 -II



conduct the statute proscribes or what conduct will comply with a statute in any given case."

Douglass, 115 Wash. 2d at 181 ( citing State v. Maciolek, 101 Wash. 2d 259, 267, 676 P.2d 996 ( 1984)).

          Elkins' argument focuses on the fact the statute allows the State to convict a person of


second degree murder without requiring the State to prove that the defendant intended to kill the

victim.    But the legislature has the authority to define the elements of a crime, including the

required mens rea required to prove the crime. State v. Evans, 154 Wash. 2d 438, 447 n.2, 114 P.3d
627,   cent.   denied, 546 U.S. 983 ( 2005); State v. Bash, 130 Wash. 2d 594, 604, 925 P.2d 978 ( 1996).


And Elkins does not explain how defining second degree murder based on the predicate offense

of assault to require only the mens rea for the assault rather than intent to murder fails to provide

ascertainable standards of guilt. Accordingly, this argument fails.

                                             IV. CONCLUSION


          We hold that there is no bright -line rule that law enforcement officers must always fully

readvise a defendant of his or her right to silence or right to counsel, and whether a defendant' s

rights have been scrupulously honored must be determined on a case -by -case basis. When, as was

the case here, the other three factors enumerated in Mason are met, the interrogation following the

defendant' s assertion of his or her rights is proper if the State has shown that the defendant


knowingly and voluntarily waived those rights given the totality of the circumstances, not whether

the subsequent contact was preceded by law enforcement fully readvising the defendant of his or

her Miranda rights.


          Elkins'    statements in Yakima were admissible because the law enforcement officers


scrupulously honored Elkins' assertion of his right to silence by ensuring that he understood his

rights and knew these rights applied to any subsequent interrogation. Elkins' statements in Grays

Harbor were admissible because he initiated the relevant conversation following his assertion of



                                                     22
No. 44968 -4 -II



his right to counsel and then knowingly and voluntarily waived his Miranda rights. Additionally,

because the deputy' s comment on Elkins' right to silence and right to counsel during trial was

harmless, his challenge to the trial court' s denial of his motion for mistrial also fails. And, finally,

because Elkins fails to show that the felony murder statute does not define the offense sufficiently

to allow an ordinary person to understand what conduct is prescribed or that the statute does not

provide ascertainable, standards of guilt to protect against arbitrary enforcement, his vagueness

challenge fails. Accordingly, we affirm.


                                                                                 41'




                                                         SUTTON, 7.       e)°-

 We concur:




 W iRSWICK, J.




                       A,cX




                                                    23